DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6-10, 12-16, 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 6, 7, 9, 11, 12, 14 of U.S. Patent No. 10,832,734. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent anticipates the claims of the present application.

Patent No.10,832,734
Application No.17/033,933
Claim1 recites a method comprising: 
receiving a first unpadded audiovisual segment data set including information indicative of a first unpadded audiovisual segment; 




determining a set of padding time interval(s) occurring before and/or after the first unpadded segment; 
for each given padding time interval of the set of padding time interval(s): determining a respectively corresponding viewer interest value that would characterize the given padding time interval if the first unpadded audiovisual segment continued through the given padding time interval and had its viewer interest value determined by a machine learning (ML) algorithm, and generating a synthetic audiovisual segment for the given padding time interval so that the synthetic audiovisual segment for the given padding time interval is characterized by the viewer interest value determined for the given padding time interval; 


and determining, by the ML algorithm, a viewer interest value for the first padded audiovisual segment considered as a whole; wherein the generation of the synthetic audiovisual segment for each given padding time interval is performed by a generative adversarial network (GAN).

receiving a first unpadded audiovisual segment data set including information indicative of a first unpadded audiovisual segment, with the first unpadded audiovisual segment corresponding to audiovisual data 

determining a set of padding time interval(s) occurring before and/or after the first
unpadded segment;
for each given padding time interval of the set of padding time interval(s): determining a respectively corresponding sports viewer interest value that would characterize the given padding time interval if the first 
unpadded audiovisual segment continued through the given padding time interval and had its sports viewer interest value determined by a machine learning (ML) algorithm, and generating a padding audiovisual segment for the given padding time interval so that the padding audiovisual segment for the given padding time interval is characterized by the sports viewer interest value determined for the given padding time interval;

segment(s) corresponding to each padding time interval of the set of padding time interval(s) to obtain a first padded audiovisual segment data set including information indicative of a first padded audiovisual segment; 
and determining, by the ML algorithm, a sports viewer interest value for the first padded audiovisual segment considered as a 
whole.

selecting the first unpadded audiovisual segment for inclusion in a larger video presentation based, at least in part, upon the viewer interest value for the first padded audiovisual segment considered as a whole
Claim2 recites the method of claim 1 further comprising:
selecting the first unpadded audiovisual segment for inclusion in a sports highlights reel based, at least in part, upon the sports viewer interest value for the first padded audiovisual segment considered as a whole.

generating a synthetic audiovisual segment for the given padding time interval so that the synthetic audiovisual segment for the given padding time interval is characterized by the viewer interest value determined for the given padding time interval.
Claim3 recites the method of claim 1 wherein the generation of the padding audiovisual segment for each given padding time interval includes generating a synthetic audiovisual segment for the given padding time interval.
Claim1 recites…;
the generation of the synthetic audiovisual segment for each given padding time interval is performed by a generative adversarial network (GAN).
Claim4 recites the method of claim 3 wherein the generation of the synthetic audiovisual
segment for each given padding time interval 
is performed by a generative adversarial network (GAN).
Claim4 recites the method of claim 1 wherein: there are two padding time intervals as follows: (i) a first padding time interval occurring immediately before the first unpadded audiovisual segment, and (ii) a second padding time interval occurring immediately after the first unpadded audiovisual segment; and the first and second padding time intervals are at least substantially of equal duration.
Claim6 recites the method of claim 1 wherein: there are two padding time intervals as follows: a first padding time interval occurring immediately before the first unpadded audiovisual segment, and a second padding time interval occurring immediately after the first unpadded audiovisual segment; and the first and second padding time intervals are at least substantially of equal duration.

 a computer readable storage medium;
 and computer code stored on the machine readable storage device, with the computer code including instructions for causing a processor(s) set to perform operations including the following: 
receiving a first unpadded audiovisual segment data set including information indicative of a first unpadded audiovisual segment, determining a set of padding time interval occurring before and/or after the first unpadded segment, for each given padding time interval of the set of padding time interval(s): 



determining a respectively corresponding viewer interest value that would characterize the given padding time interval if the first 
and generating a synthetic audiovisual segment for the given padding time interval so that the synthetic audiovisual segment for the given padding time interval is characterized by the viewer interest value determined for the given padding time interval, assembling the first unpadded audiovisual segment with the synthetic audiovisual segment(s) corresponding to each padding time interval of the set of padding time interval(s) to obtain a first padded audiovisual segment data set including information indicative of a first padded audiovisual segment, and determining, by the ML algorithm, a viewer interest value for the first padded audiovisual segment considered as a whole, wherein the generation of the synthetic audiovisual 

a computer readable storage medium; 
and computer code stored on the computer readable storage medium, with the computer code including instructions for causing a processor(s) set to perform operations including the following:
receiving a first unpadded audiovisual segment data set including information
indicative of a first unpadded audiovisual segment, with the first unpadded audiovisual
segment corresponding to audiovisual data recorded at a sporting contest for a human
audience, determining a set of padding time interval(s) occurring before and/or after the first unpadded segment, for each given padding time interval of the set of padding time interval(s): 
determining a respectively corresponding sports viewer interest value that would characterize the given padding time interval 
value determined by a machine learning (ML) algorithm,
and generating a padding audiovisual segment for the given padding time interval so that the padding audiovisual segment for the given padding time interval is characterized by the sports viewer interest value determined for the given padding time interval, assembling the first unpadded audiovisual segment with the padding audiovisual segment(s) corresponding to each padding time interval of the set of padding time interval(s) to obtain a first padded audiovisual segment data set including information indicative of a first padded audiovisual segment, and determining, by the ML algorithm, a sports viewer interest value for the first padded audiovisual segment considered as a whole.

Claim8 recites the CPP of claim 7, wherein the computer code further includes instructions for causing the processor(s) set to perform the following operations:
selecting the first unpadded audiovisual segment for inclusion in a sports highlights reel based, at least in part, upon the sports viewer interest value for the first padded audiovisual segment considered as a whole.
Claim6 recites…; generating a synthetic audiovisual segment for the given padding time interval so that the synthetic audiovisual segment for the given padding time interval is characterized by the viewer interest value determined for the given padding time interval; ….
Claim9 recites the CPP of claim 7 wherein the generation of the padding audiovisual segment for each given padding time interval includes generating a synthetic audiovisual segment for the given padding time interval.
Claim6 recites… , 
 the generation of the synthetic audiovisual 

 network (GAN).

network (GAN)

and the first and second padding time intervals are at least substantially of equal duration.
Claim12 recites the CPP of claim 7 wherein:
there are two padding time intervals as follows: a first padding time interval occurring immediately before the first unpadded audiovisual segment, and a second padding time interval occurring immediately after the first unpadded audiovisual segment; 

and the first and second padding time intervals are at least substantially of equal duration.
Claim 11 recites computer system (CS) comprising: 
a processor(s) set; 
a machine readable storage device; and computer code stored on the machine readable storage device, with the computer code including instructions for causing the 
receiving a first unpadded audiovisual segment data set including information indicative of a first unpadded audiovisual segment, determining a set of padding time interval(s) occurring before and/or after the first unpadded segment, for each given padding time interval of the set of padding time interval(s): 



determining a respectively corresponding viewer interest value that would characterize the given padding time interval if the first unpadded audiovisual segment continued through the given padding time interval and had its viewer interest value determined by a machine learning (ML) algorithm, and 



a processor(s) set;
a computer readable storage medium; and
computer code stored on the computer readable storage medium, with the computer code including instructions for causing the 
receiving a first unpadded audiovisual segment data set including information
indicative of a first unpadded audiovisual segment, with the first unpadded audiovisual
segment corresponding to audiovisual data recorded at a sporting contest for a human
audience, determining a set of padding time interval(s) occurring before and/or after the first unpadded segment, for each given padding time interval of the set of padding time interval(s):
determining a respectively corresponding sports viewer interest value that
would characterize the given padding time interval if the first unpadded audiovisual segment continued through the given padding time interval and had its sports viewer interest value determined by a machine learning (ML) algorithm, and


Claim14 recites CS of claim 13, wherein the computer code further includes instructions for causing the processor(s) set to perform the following operations:
selecting the first unpadded audiovisual segment for inclusion in a sports highlights reel based, at least in part, upon the sports viewer interest value for the first padded audiovisual segment considered as a whole.
Claim11 recites …;
generating a synthetic audiovisual segment for the given padding time interval so that the synthetic audiovisual segment for the given padding time interval is characterized by the viewer interest value determined for the given padding time interval.
Claim15 recites the CS of claim 13 wherein the generation of the padding audiovisual segment for each given padding time interval includes generating a synthetic audiovisual segment for the given padding time interval
Claim11 recites…;
 the generation of the synthetic audiovisual segment for each given padding time interval is performed by a generative adversarial network (GAN). 
Claim16 recites the CS of claim 15 wherein the generation of the synthetic audiovisual segment for each given padding time interval is performed by a generative adversarial network (GAN).

Claim18  recites the CS of claim 13 wherein: there are two padding time intervals as follows: a first padding time interval occurring immediately before the first unpadded audiovisual segment, and a second padding time interval occurring immediately after the first unpadded audiovisual segment; and the first and second padding time intervals are at least substantially of equal duration.


Claims5, 11, 17 rejected on the ground of nonstatutory double patenting as being unpatentable over claims1, 6, 11 of U.S. Patent No. 10,832,734 in view of Lowe US 2005/0185918. 

Regarding claim5,the claims of the patent do not disclose and Lowe discloses the method of claim 1 wherein the generation of the padding audiovisual segment for each given padding time interval includes assembling one, or more, pre-existing audiovisual segments having known sports viewer interest values as determined by the ML algorithm (0008-0009], [0020], seamlessly merging the insert data/clip into the master clip(pre-existing audiovisual segments), [0047], the system can utilize the information contained within the cookie file to determine which insert clip to associate with a master clip for purposes of rendering the media clip).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to assemble (merge) content including a pre-existing audiovisual segments (master clip) as in Lowe in order to generate personalized media efficiently.
Claims11, 17 are rejected for similar reason as described in claim5 above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIRUMSEW WENDMAGEGN whose telephone number is (571)270-1118. The examiner can normally be reached 9:00-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on (571) 272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 

GIRUMSEW WENDMAGEGN
Primary Examiner
Art Unit 2484



/GIRUMSEW WENDMAGEGN/             Primary Examiner, Art Unit 2484